On behalf of my delegation,
Sir, I wish to congratulate you sincerely on your
election as President of the fifty-fifth session of the
General Assembly. This session is indeed historic,
coming as it does in the wake of a Millennium Summit
that witnessed the presence of the largest-ever
gathering of political leaders of the international
community. I also wish to commend the other members
of the Bureau on their election.
May I also take this opportunity to pay a richly
deserved tribute to your predecessor, Mr. Theo-Ben
Gurirab, Foreign Minister of Namibia, whose deep
sense of duty and commitment to social justice helped
shape the United Nations agenda for the new century.
Indeed, the General Assembly gave impetus to such an
agenda when, in December 1998, it decided to hold the
Millennium events, believing strongly that the turn of
the century was a unique and symbolically compelling
moment to articulate and affirm an animating vision for
the United Nations in the new era.
Barely a fortnight ago, world leaders met here in
New York, following that commitment, to address the
challenges of the new century, reaffirm their
commitment to the Charter of the United Nations and
to demonstrate political will for the new process. The
message that emerged from the statements made by the
heads of State or Government at the Millennium
Summit was the reaffirmation of the unique role of the
United Nations in offering the best, and only, universal
framework for confronting the challenges of the
millennium.
It recognized a United Nations capable of
promoting a new development agenda that is people-
oriented and which also guarantees greater
participation of stakeholders, particularly women, the
youth, the private sector and civil society at large; a
United Nations that has been revitalized to play a more
meaningful role in helping developing countries meet
the challenges of poverty reduction, political pluralism
and the ongoing process of globalization; a United
Nations that boldly plays its role as an Organization
working for the good of all, with the confidence of the
world's people.
The conjunction of the fifty-fifth session of the
General Assembly and the beginning of a new
millennium provides a symbolic departure point for the
international community to seek to do better in all
areas of its endeavour. Today, there is no greater
challenge facing our world and no greater issue
defining this millennium than the debilitating
inhumanity of poverty, its heavy hand on wealth
creation, its fast spread across the world, the deadly
effect of economic insecurity on peace and security and
its impact on the environment. It is thus perplexing that
under the effect of globalization, deprivation and
inequality are accelerating globally with as much speed
as innovation, technological progress and integration,
although in different directions. Our collective
ingenuity, that of both developed and developing, is
called upon to produce answers that will bring us
closer than ever before to the purposes of the Charter.
We have encountered disappointments as the
international community has striven for peace, security,
development and respect for human rights. We have
also sought ways of dealing with the impact of
globalization on international trade and investment. We
should not resign ourselves to these reversals, nor
should we accept living with them. To do so would
defeat the objective of development. The way forward
18

is not only to revitalize the United Nations to enable it
to strive more boldly for a more equitable global
society, but also to work together to ensure that equity,
fairness and solidarity characterize international
relations.
On the important question of maintaining
international peace and security, the role of the United
Nations has been, without doubt, that of facilitating
conditions under which countries and peoples may live
together securely and harmoniously in order to give
free rein to their creative talents. One important means
of achieving this objective in the midst of violent
conflicts that keep erupting has been to undertake
peacekeeping all over the world. Ghana has been and
will continue to be a major contributor to this effort, as
conflicts in Africa especially pose a major challenge to
the United Nations efforts to bring about global peace
and prosperity.
The situations in the Democratic Republic of the
Congo and Sierra Leone, to name only two examples,
amply demonstrate the complexities of the challenges
which the United Nations must show it can handle. In
the West African subregion, for example, we must all
cooperate in imposing a ban on the purchase of small
arms and especially on the purchase of diamonds that
are not controlled by the Certificate of Origin regime
from countries in conflict. Unless the international
community helps by implementing this aspect of
Security Council resolutions, international peace and
security will continue to be prejudiced by the greed and
ambition of individuals.
Enhancing Africa's peacekeeping capacity to
cope with challenging missions, through training,
logistics and financial support, as well as a stronger
partnership between the United Nations and the
Organization of African Unity (OAU) Mechanism for
Conflict Prevention, Management and Resolution, is a
crucial goal if we are to return the continent to peace
and security. That is one of the reasons why Ghana
attaches importance to regional and subregional
peacekeeping initiatives. However, such initiatives
should not become an excuse for the United Nations or
the Security Council to shirk their primary
responsibility for the maintenance of peace and
security in Africa.
Disarmament lies at the heart of the United
Nations efforts to ensure and sustain international
peace and security, conditions necessary for all
productive human activity. The nuclear threat of the
cold-war era still looms large over all of us and will
continue to do so until the nuclear Powers and
militarily significant countries disarm. It is therefore
reassuring that, despite the gloom that has beclouded
the United Nations disarmament machinery over past
years, positive results were achieved at the Sixth
Review Conference of the State Parties to the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT).
The United Nations must capitalize on this
momentum and continue its search for new ways and
means to achieve nuclear disarmament and arms non-
proliferation. It must also embark on confidence-
building measures in order to enhance the process. In
this regard, the Disarmament Commission and other
relevant machinery on disarmament established by the
General Assembly should be given every opportunity
to fulfil their mandates through the demonstration by
Member States of commitment, flexibility and the
necessary political will.
Ghana would therefore use this opportunity to
reiterate its support for the proposal by the Secretary-
General of convening a major international conference
on the nuclear threat. We will also play an active part
in the preparatory process leading to the United
Nations Conference on the Illicit Trade in Small Arms
and Light Weapons in All its Aspects, to be held in
2001.
Ghana believes that the efforts of the United
Nations to promote and maintain international peace
and security should rest on a firm international legal
framework, hence the need to maintain support for the
useful work being done by the International Law
Commission and related institutions in the United
Nations system. We believe that the tremendous
progress made in the establishment of legal
frameworks for the pursuit of crimes against humanity,
for example, must continue if our societies are to be
maintained.
In the particular case of Africa, support for the
International Criminal Court is not only desirable; it is
a must, since censure by the international community is
now very necessary in dissuading warlords and rebels
from committing the heinous crimes that we continue
to witness in countries such as Sierra Leone, Rwanda
and the Democratic Republic of the Congo. Ghana
recommends, therefore, that international law should
19

ensure that the perpetrators of such crimes are punished
and that they do not enjoy amnesty from any country.
The spirit of compromise which led to the
overwhelming endorsement of the Rome Treaty
establishing the International Criminal Court, must be
kept alive to achieve our objectives in this field.
The situation in the Middle East continues to
engage the serious attention of us all. Ghana
acknowledges the current propitious climate in the
Middle East as a result of the revival of contacts
between Israel and the Palestinian Authority at the
highest levels. The withdrawal of Israeli Defence
Forces from Southern Lebanon has given these talks a
sense of optimism, and so have the meetings between
Chairman Arafat and Mr. Ehud Barak. While we
commend President Clinton's efforts, the two leaders of
the Middle East are urged to show flexibility and stay
the course, as the obstacles to peace cannot be removed
without compromise, painful sacrifices, diplomacy and
a strong desire for durable peace. Both sides should
remember that this is perhaps the finest hour for
reaching agreement. The negative forces in Israel,
especially, are regrouping, while the younger
generation in Palestine are growing more and more
impatient. No sacrifice should therefore be too great
for success.

In this new era we must have the boldness to end
attitudes and situations that are no longer helpful to the
process of globalization. In spite of the regular
acknowledgement by world leaders and other
influential policy makers of the need for poverty
alleviation, those in a position to do so have failed to
offer credible arrangements for debt relief, market
access and financing for development which would go
a long way in enabling developing countries to build
viable socio-economic systems capable of overcoming
the fragmentation and marginalization being suffered
as a result of globalization. On the contrary, they are
using their pre-eminent political and economic
positions to try to control and manipulate developing
countries, especially countries whose Governments
they do not support.
It seems to me that the world community is yet to
translate the traditional parochial affirmation of the
need for equity, fairness and solidarity for national
development into concrete international actions.
Furthermore, the United Nations will be able to teach
lessons of equality and justice to its members only
when it practises those norms itself.
At the end of the cold war the peoples of the
world heard a lot about the peace dividend. Only a
decade after this new concept was trumpeted from the
rooftops, it has turned out to be non-existent. But that
concept can be real if the tenor of our negotiations
reflects an awareness of our common humanity and its
highest values rather than the diplomatic stock-in-trade
of an era shaped by competitive warfare and an
unequal advantage of the rich and powerful over the
poor and militarily insignificant countries.
International cooperation for development must replace
inequity and war.
Transforming the context of international
cooperation for development depends as much on the
level of commitment of individuals and groups in our
respective countries as it does on what we do as
political leaders and policy makers. In this connection,
reinforcing and enhancing the network of linkages
between the United Nations and civil society is a
fundamental necessity. Unless our actions reflect this
strategic understanding of the nature of decision-
making in the world today, we are unlikely to benefit
from the mistakes of our past efforts.
We accordingly urge the Secretary-General to
examine ways of ensuring common, acceptable
standards for accountability and transparency, even in
the operations of non-governmental organizations with
respect to their participation in the United Nations. In
addition, a greater effort should be made to build the
capacity of non-governmental organizations in
developing countries so that non-governmental
organization participation in the United Nations could
reflect the diversity of interests across the world.
Ghana welcomes the contribution of non-
governmental organizations to the work of the United
Nations and individual countries, but must at the same
time caution against replacing the genuine and
democratic voice of a people with those of externally
controlled non-governmental organizations and the
private sector. Non-governmental organizations and the
private sector are vital agents of change in developing
countries, but they should not replace the voice of a
people, if democracy is to retain credibility.
In an age of globalization and of our increasingly
knowledge-based society, we feel that the United
20

Nations has a major responsibility to support the
development efforts of the developing countries, and
that the international community should provide the
necessary resources for it to do so. We therefore call
once again on all Member States to fulfil their financial
obligations under the Charter in full and on time.
The challenges facing the international
community, such as the growing income and
technology gaps between the North and the South,
poverty and deprivation, point to the need for stronger
cooperation between the developed and developing
countries. A concerted effort will be required to
promote a systematic dialogue between the two groups
to find solutions to these problems.
It must be the vocation — indeed, the
commitment — of the North-South partnership to
ensure that in the new millennium governance,
nationally and globally, rests on the recognition that the
wealth of some must not lead to the impoverishment of
others, and that every person on this earth must have
access to certain basic social services, such as health
care, education, food and safe water, no matter which
corner of the earth he or she inhabits. Thus the rich
countries have an indispensable role to play by further
opening their markets, by providing larger and faster
debt relief and by giving more and better focused
development assistance, which would enable poorer
countries to sustain a meaningful level of development.
It is only fitting that as a developing economy,
Ghana identifies itself with the cause of the least
developed countries, most of which are in Africa. In
this connection, we fully subscribe to the preparatory
work for the Third United Nations Conference on the
Least Developed Countries. We expect consensus to be
reached on the accessibility of products of least
developed countries to the developed markets.
Our comments on this occasion would be
incomplete without touching upon the crucial question
of the empowerment of women and the attainment of
gender balance. We also wish to express concern about
the persistence of discrimination against women in
most parts of the world in spite of the progress
achieved since the Fourth World Conference on
Women, held in 1995. The challenges to the
achievement of gender balance can be eliminated
through a renewed commitment to the implementation
of the Convention on the Elimination of All Forms of
Discrimination against Women. We therefore call on all
countries which have not yet ratified the Convention to
take steps to do so, and urge prompt implementation of
the provisions of the Convention. We also urge those
who have entered reservations incompatible with the
purpose of the Convention to reconsider their stance, in
the interest of advancing the cause of women.
The promotion and protection of the rights of
children are of equal concern to my delegation. They
are the compelling reasons for our co-hosting jointly
with the Government of Canada a workshop on
children in armed conflicts. It is our expectation that
Member States will endeavour to ratify the Optional
Protocol to the Convention on the Rights of the Child
before the General Assembly's special session in 2001
that will review the implementation of the World
Declaration on the Survival, Protection and
Development of Children and of the Plan of Action. It
is also our hope that the positive outcome of the just
ended International Conference on War-affected
Children, held in Winnipeg, Canada, will be fully
implemented to ensure the worldwide protection of
children during conflicts.
I now turn to the HIV/AIDS pandemic, whose
impact has been greatest in sub-Saharan Africa, where
it is estimated to have affected the modest gains in
social development. Statistics released during the XIII
International AIDS Conference in South Africa in July
this year showed that almost a third of all people with
HIV/AIDS are between the ages of 15 and 24 years.
Every minute six people under the age of 25 catch HIV,
with girls more than 50 per cent more likely to contract
the virus than boys. Based on this data, the United
Nations Children's Fund (UNICEF) has emphasized
that to defeat the disease, Governments must commit
themselves to “the largest mobilization of resources in
their history” and organize themselves as if they were
fighting “a full-blown war of liberation”, with young
people in the forefront.
This staggering situation must prick the
conscience of the entire international community into
rendering full support for efforts to control and
minimize the spread of the disease. Ghana supports the
Secretary-General's proposal for the adoption of 2005
and 2010 respectively as deadlines by which to reduce
the rate of infection of young persons through the
assurance by the developed partners and their
pharmaceutical industries of the easy availability of
inexpensive vaccines. To reach that goal, we must also
invest in education, publicity, open discussions and
21

moral counselling of our youth, in particular. They
must understand that it is indeed possible to avoid the
disease by exercising care, since this fatal disease is
transmitted in a very limited number of ways. We
appeal to our developed partners for their full
cooperation.
Finally, there is no doubt that the United Nations
remains the only instrument for confronting the
challenges of this millennium. However, it can
surmount these challenges only by sustaining the good
will and credibility it enjoys among Member States and
this can be achieved only by expediting the
democratization of the Organization. May the new
vision which our leaders have charted for the
Organization in this new century spur us all to concrete
action to free our peoples, whose faith and trust reside
in us, from fear, want and exclusion.